Case: 15-13462    Date Filed: 04/05/2017   Page: 1 of 7


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-13462
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 1:14-cv-23019-UU

NAIYM SHAHAAB TALIB,
a.k.a. Lonnie James Walker,

                                                             Plaintiff-Appellant,

                                    versus

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (April 5, 2017)

Before HULL, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 15-13462       Date Filed: 04/05/2017       Page: 2 of 7


       Naiym Shahaab Talib was committed to the Florida Department of

Corrections (“FDOC”) in 1981 under the name Lonnie James Walker. While

incarcerated, he converted to Islam and in 1982 successfully petitioned a state

court to legally change his name to his current name. In 1993, Talib filed a suit

against the Secretary of the FDOC seeking to compel prison officials to recognize

his Islamic name. The district court entered an order in 2000 (“2000 Order”)

granting Talib a declaratory judgment holding that certain FDOC rules “as applied

to [Talib] violate [his] rights under the First Amendment to the United States

Constitution to the extent that such policies and regulations prevent [Talib] from

the use of his Islamic name on his prison uniform and on all incoming and

outgoing mail.” 2000 Order at 3.1

       In 2014, Talib, proceeding pro se, filed a new civil action in federal district

court. He primarily alleged that prison officials had prevented him from displaying

his Islamic name on his prison uniform or identification and continued to harass

him for using that name. In the complaint, he asked the district court to reopen his

earlier case and direct FDOC to comply with the 2000 Order. He also requested

that the district court compel the Secretary to allow him to display his Islamic

name first on his identification and award him declaratory relief and damages.

Additionally, Talib sought to hold his former attorney in contempt of court for
       1
       A copy of the 2000 Order can be found at pages 9-11 of the district court docket’s first
numbered entry.

                                               2
              Case: 15-13462     Date Filed: 04/05/2017    Page: 3 of 7


failing to ensure the Secretary’s compliance with the 2000 Order and for giving

him only $1,100 after promising him $6,000 to settle the earlier case.

      The district court construed Talib’s complaint as a request for civil contempt

seeking to enforce the final judgment in the earlier case. It referred the matter to a

magistrate judge, who ordered the Secretary to show cause why the court should

not hold her in contempt for the violations that Talib alleged. The Secretary

responded that even assuming the truth of Talib’s allegations, she should not be

held in contempt because the 2000 Order granted only declaratory relief and

imposed no requirement to act.

      The magistrate judge entered a supplemental show cause order noting that

the 2000 Order had granted Talib only declaratory relief, not injunctive relief,

because the entering court had presumed the defendants would comply with its

declaratory judgment and thus perceived no need for injunctive relief. The

magistrate judge directed the Secretary to explain in detail the steps she has taken

to comply with the 2000 Order. In response, the Secretary explained that the

policies declared unconstitutional were repealed and replaced in 2006 with new

policies that complied with the 2000 Order. She moved to terminate any

prospective relief the 2000 Order had granted Talib as no longer necessary to

correct the constitutional violation. See 18 U.S.C. § 3626(a), (b) (establishing




                                           3
              Case: 15-13462      Date Filed: 04/05/2017   Page: 4 of 7


criteria for granting and terminating prospective relief in civil actions with respect

to prison conditions).

      The magistrate judge concluded that the FDOC’s 2006 policies comply with

the 2000 Order and recommended that Talib’s claims for relief be denied and the

Secretary’s motion to terminate prospective relief be granted. The district court

adopted the magistrate judge’s recommendation, denied Talib’s request for civil

contempt and other relief, granted the Secretary’s motion to terminate prospective

relief, and ordered administrative closure of the case.

      “This court reviews the grant or denial of a motion for civil contempt under

the abuse of discretion standard.” McGregor v. Chierico, 206 F.3d 1378, 1383

(11th Cir. 2000). “This standard requires the petitioner to prove by clear and

convincing evidence that the respondent violated the court’s prior order.” Afro-

Am. Patrolmen’s League v. City of Atlanta, 817 F.2d 719, 723 (11th Cir. 1987).

“This clear and convincing proof must also demonstrate that 1) the allegedly

violated order was valid and lawful; 2) the order was clear, definite and

unambiguous; and 3) the alleged violator had the ability to comply with the order.”

McGregor, 206 F.3d at 1383.

      When reviewing a district court’s order on a motion to terminate prospective

relief under 18 U.S.C. § 3626, we review a district court’s conclusions of law de




                                           4
                Case: 15-13462        Date Filed: 04/05/2017       Page: 5 of 7


novo and its findings of fact for clear error. Rowe v. Jones, 483 F.3d 791, 794 n.4

(11th Cir. 2007).

       “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). These include pro se appellate

briefs. Harris v. United Auto. Ins. Group, Inc., 579 F.3d 1227, 1231 n.2 (11th Cir.

2009). However, “liberal construction is not the same thing as wholesale

redrafting.” Gilmore v. Hodges, 738 F.3d 266, 281 (11th Cir. 2013).

       Talib’s complaint, even construed liberally, raised no meritorious claims for

relief. He sought to compel the Secretary to comply with the 2000 Order, but that

order declared unconstitutional as to Talib only policies that the Secretary has

since repealed. It did not speak to prison regulations currently in effect, which

allow inmates to display their legal religious names on their identification and

mail. See Fla. Admin. Code R. 33-603.101(b), (c). Because the policies the 2000

Order declared unconstitutional as to Talib are no longer in effect, they work no

violation of Talib’s constitutional rights. The district court thus did not err in

declining to enjoin the Secretary to comply with the 2000 Order or impose

contempt sanctions on her.2


       2
         The district court construed Talib’s complaint as seeking to hold the Secretary in
contempt, which relief it denied. We affirm on the alternative ground that Talib did not in fact
seek civil contempt sanctions against the Secretary. See Thomas v. Cooper Lighting, Inc., 506
                                                5
                 Case: 15-13462       Date Filed: 04/05/2017       Page: 6 of 7


       For essentially the same reasons, the district court correctly granted the

Secretary’s motion to terminate prospective relief. “Prospective relief in any civil

action with respect to prison conditions shall extend no further than necessary to

correct the violation of the Federal right of a particular plaintiff or plaintiffs,” and,

upon a party’s motion, “shall be terminable . . . [two] years after the date the court

granted or approved” it. 18 U.S.C. § 3626(a)(1)(A), (b)(1)(A)(i). Upon such

motion, “the court must determine whether such relief should be continued under

§ 3626(b)(3),” Cason v. Seckinger, 231 F.3d 777, 783 (11th Cir. 2000), which

provides that it

       shall not terminate if the court makes written findings based on the
       record that prospective relief remains necessary to correct a current
       and ongoing violation of the Federal right, extends no further than
       necessary to correct the violation of the Federal right, and . . . is
       narrowly drawn and the least intrusive means to correct the violation.

18 U.S.C. § 3626(b)(3). Because Talib suffers no ongoing violation of his

constitutional rights, the district court properly granted the Secretary’s motion to

terminate prospective relief. 3
F.3d 1361, 1364 (11th Cir. 2007) (“We may affirm the district court’s judgment on any ground
that appears in the record, whether or not that ground was relied upon or even considered by the
court below.”).
       3
          To the extent Talib sought to compel the Secretary to allow him to display his Islamic
name before his committed name on his inmate identification card, which the 2000 Order did not
require, he has shown no basis for relief. “A prison regulation, even though it infringes the
inmate’s constitutional rights, is an actionable constitutional violation only if the regulation is
unreasonable.” Hakim v. Hicks, 223 F.3d 1244, 1247 (11th Cir. 2000). “[A] dual-name policy
always is sufficient to satisfy an inmate’s free exercise claim involving use of a religious name.”
                                                 6
                 Case: 15-13462        Date Filed: 04/05/2017       Page: 7 of 7


       Finally, Talib’s request to hold his former attorney in contempt also fails.

He brought this claim under 42 U.S.C. § 1983, which “only provides for claims to

redress State action.” Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347

(11th Cir. 2001). Because Talib has not alleged that his former attorney is a state

actor, § 1983 does not cognize his claim.

       Because Talib stated no meritorious claim for relief and suffers no ongoing

violation of a constitutional right, we affirm the district court’s dismissal of his

complaint and termination of prospective relief.

       AFFIRMED.




Id. at 1248. Because the policies currently in effect allow inmates to display both their religious
and committed names, Talib’s constitutional challenge fails. Although the district court did not
expressly consider this argument, our precedent forecloses it. See Thomas, 506 F.3d at 1364.

                                                 7